UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN ALTAMIRANO PEREZ,

                Defendant - Appellant.



                              No. 13-4333


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERTO MORALES PEREZ,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:11-cr-00414-WDQ-1; 1:11-cr-00414-WDQ-2)


Submitted:   March 31, 2014                    Decided:    May 1, 2014


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
No. 13-4332 affirmed; No. 13-4333      vacated   and   remanded   by
unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland; Richard B. Bardos, SCHULMAN, TREEM, KAMINKOW & GILDEN,
PA, Baltimore, Maryland, for Appellants.     Rod J. Rosenstein,
United States Attorney, Tamera L. Fine, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Roberto Morales Perez (“Roberto Morales”) pled guilty

pursuant to a written plea agreement to conspiracy to commit

identification             document              fraud,       in     violation             of     18   U.S.C.

§§ 1028(c)(1), (f) (2012) (count one), Social Security number

fraud,    in        violation          of    18        U.S.C.      § 2        (2012)       and    42   U.S.C.

§ 408(a)(7)(C)             (2012)       (count          ten),       and       fraud       and     misuse    of

immigration          documents,             in    violation         of        18    U.S.C.       §§ 2,    1546

(2012) (count eleven).                       The district court calculated Roberto

Morales’       Guidelines          range          at     seventy         to    eighty-seven            months’

imprisonment,             enhancing          his        offense       level         six     levels       under

U.S. Sentencing                Guidelines             Manual       (“USSG”)         § 2L2.1        cmt.    n.5

(2012), and sentenced him to concurrent terms of seventy-two

months’ imprisonment on counts one and eleven and a concurrent

term     of        sixty       months’           imprisonment            on        count        ten.      Ivan

Altamirano Perez (“Ivan Altamirano”) pled guilty to conspiracy

to     commit        identification                   document       fraud,          in     violation      of

18 U.S.C.          §§ 1028(c)(1),                 (f)        (count       one),        two       counts    of

transferring             false    identification                documents,           in        violation   of

18 U.S.C. §§ 2, 1028(a)(2), (c)(1) (counts three and six), two

counts        of     Social        Security             number       fraud,          in     violation      of

18 U.S.C.          § 2     and    42    U.S.C.          § 408(a)(7)(C)               (counts       four    and

seven),       and        two     counts          of    fraud       and    misuse          of     immigration

documents, in violation of 18 U.S.C. §§ 2, 1546 (counts five and

                                                         3
eight).       The       district         court        calculated           Ivan      Altamirano’s

Guidelines       range       at     seventy-eight             to        ninety-seven         months’

imprisonment, enhancing his offense level four levels under USSG

§ 3B1.1(a)       for    his       aggravating         role,         and    sentenced         him     to

concurrent terms of ninety-seven months’ imprisonment on counts

one, three, five, six, and eight and concurrent terms of sixty

months’    imprisonment           on     counts      four      and       seven.        On    appeal,

Defendants       challenge        the     application              of    the       four-level       and

six-level enhancements.

            We     review         Ivan     Altamirano’s             and     Roberto         Morales’

sentences         for         reasonableness                  “under           a       deferential

abuse-of-discretion standard.”                    Gall v. United States, 552 U.S.
38,   41,     51        (2007).           When        reviewing            a        sentence        for

reasonableness, we must ensure that the district court correctly

calculated the defendant’s Guidelines range.                                    Id. at 49, 51.

Miscalculation          of     the       Guidelines            range       qualifies           as     a

significant      procedural            error.        Id.      at    51;    United          States    v.

Diaz-Ibarra, 522 F.3d 343, 347 (4th Cir. 2008) (“An error in the

calculation of the applicable Guidelines range, whether an error

of fact or of law, infects all that follows at the sentencing

proceeding,       including         the     ultimate          sentence          chosen       by     the

district      court,          and         makes           a        sentence           procedurally

unreasonable.”).             In    assessing          a    challenge           to    the    district

court’s     application            of     the        Guidelines,           we       review        legal

                                                 4
conclusions       de    novo    and    factual       findings         for    clear     error.

United States v. Sosa-Carabantes, 561 F.3d 256, 259 (4th Cir.

2009).

               Ivan Altamirano contends that the district court erred

in enhancing his offense level under USSG § 3B1.1(a), arguing

that     the     enhancement         was     supported         only    by     out-of-court

statements       told    to     a    special      agent    who        testified       at    the

evidentiary       hearing       in    the      district        court        and     that    the

Government did not meet its burden to show he qualified for the

enhancement.       A defendant qualifies for a four-level enhancement

to his offense level if he “was an organizer or leader of a

criminal activity that involved five or more participants or was

otherwise extensive.”               USSG § 3B1.1(a).            The district court’s

determination that a defendant was an organizer or leader is a

factual     matter      reviewed      for    clear     error.         United       States    v.

Thorson, 633 F.3d 312, 317 (4th Cir. 2011).

               After review of the parties’ briefs and the record, we

find   no      reversible      procedural      error      in    the    district       court’s

application of the four-level enhancement to Ivan Altamirano.

A sentencing          court     properly       may     “consider            ‘any     relevant

information        before       it,        including      uncorroborated             hearsay,

provided       that     the     information        has     sufficient             indicia    of

reliability to support its accuracy.’”                    United States v. Powell,

650 F.3d 388, 392 (4th Cir. 2011) (quoting United States v.

                                              5
Wilkinson,       590 F.3d 259,     269       (4th    Cir.      2010)).        Here,    in

applying    the    four-level          enhancement         to    Ivan    Altamirano,        the

district court relied on out-of-court statements of cooperating

individuals relayed to the special agent.                           The court also relied

on statements in exhibits admitted into evidence, the accuracy

and   reliability       of     which    are    not    contested,        and    the    agent’s

testimony based on his investigatory involvement and personal

observations.            These      latter         two     categories          of    evidence

corroborate       the     statements          of     the       cooperating      individuals

identifying Ivan Altamirano as the leader of a fake document

manufacturing organization.

            Further, the evidence, taken together, easily supports

the    finding    that       Ivan   Altamirano           was    a    leader    of    criminal

activity.        He was identified as a leader of a fake document

manufacturing organization by multiple cooperating individuals.

He    controlled       the   activities        of    the       organization’s        document

salesman and rotated responsibility for and the right to receive

proceeds from the sales of fake documents generated with the

organization’s two other leaders.                         He had involvement in the

logistics of the organization, subletting and paying for the

room that served as the organization’s mill for manufacturing

the fake documents, and there is no dispute that more than five

individuals        were        involved         in        the       criminal        activity.

We therefore conclude that the district court did not reversibly

                                               6
err in enhancing Ivan Altamirano’s offense level four levels

under USSG § 3B1.1(a).                See United States v. Jones, 356 F.3d
529, 538 (4th Cir. 2004) (affirming application of four-level

enhancement         where      defendant          recruited        dealers,          controlled

allocation      of    drugs     to    dealers,          determined       how    profits      were

divided,      and    handled     the      logistics        and     arrangements        for   the

transactions);         United       States    v.        Perkins,       108 F.3d 512,   518

(4th Cir.      1997)        (affirming       application         of      enhancement      where

defendant “directed the activities of other members of the drug

ring    and     facilitated          the     criminal          enterprise        by     renting

apartments, acquiring pagers, hiring a lawyer for a codefendant,

and paying for the bond of another codefendant”).

              Roberto       Morales       challenges        the        application      by   the

district court of the six-level upward departure to his offense

level   under        USSG    § 2L2.1       cmt.     n.5.         Section       2L2.1    of   the

Guidelines          contains        enhancements           for         document-trafficking

offenses      based    on     the    number        of    documents        involved.          USSG

§ 2L2.1(b)(2).          The maximum          enhancement          is     nine    levels,     for

offenses       involving            100      or         more       documents.                USSG

§ 2L2.1(b)(2)(A)-(C).                Application          Note     5    to     the    Guideline

states: “If the offense involved substantially more than 100

documents, an upward departure may be warranted.”                               USSG § 2L2.1

cmt. n.5.



                                               7
               Roberto Morales stipulated in his plea agreement that

a    nine-level    enhancement     to    his    offense       level    was    warranted

under USSG § 2L2.1(b)(2)(C) because his offense involved “100 or

more” documents.         The district court applied a six-level upward

departure under USSG § 2L2.1 cmt. n.5 based on its determination

that the number of documents involved was 9900.                       After review of

the record, however, we conclude that this determination was not

supported by the evidence of record.                  The district court reduced

the number of fake permanent resident identification cards the

document manufacturing organization could produce based on the

available printing supplies (12,375) by what it determined to be

an   organization-wide      printing       “error      rate”    of    twenty    percent

(2475) to arrive at the figure of 9900.                  Nothing in the record,

however, including hearsay adduced at the evidentiary hearing,

supports the district court’s determination regarding this error

rate.

               We reject as unpersuasive the Government’s arguments

that     the     district    court’s       application         of     the     six-level

enhancement was supported by its evidence estimating the number

of documents for purposes of USSG § 2L2.1 cmt. n.5 at between

10,000    and     13,500.    We     further     conclude       that     the    district

court’s calculation error was not harmless.                     See United States

v.     Savillon-Matute,      636 F.3d 119,     123    (4th     Cir.    2011);

United States       v.   Mehta,    594 F.3d 277,    283    (4th     Cir.    2010).

                                          8
The record does not support the conclusion that Roberto Morales

would have received the same sentences had the district court

not applied the six-level upward departure based on its clearly

erroneous calculation of 9900 documents.

               Accordingly, in No. 13-4332, we affirm the district

court’s      judgment.      In   No.    13-4333,       we   vacate   the      district

court’s judgment and remand for resentencing. *                  We dispense with

oral       argument   because    the    facts    and    legal    contentions        are

adequately      presented   in    the    materials      before    this     court    and

argument would not aid the decisional process.

                                                          No. 13-4332 AFFIRMED
                                              No. 13-4333 VACATED AND REMANDED




       *
        By our disposition, we indicate no                       view    as    to   the
appropriate sentence to be imposed on remand.



                                          9